DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9-12, 14, 16, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyata (2016/0348857).
With respect to claim 1, Miyata teaches a wavelength conversion element (2) comprising: a phosphor layer (layer of items 10 in Fig. 1/Fig. 4/Fig. 7/Fig. 8/Fig. 11/Fig. 11) including a plurality of phosphor particles (10), the phosphor layer having a gap (6) therein; a refrigerant that cools the phosphor layer (arrows inside 4); a refrigerant transport member (6 and 8 and see “an object…includes micro-passages (channel 6)” in paragraph 58) provided below and in contact with the phosphor layer (Fig. 1/Fig. 4/Fig. 7/Fig. 8/Fig. 11), the refrigerant transport member circulating the refrigerant (Fig. 1/Fig. 4/Fig. 7/Fig. 8/Fig. 11/Fig. 11 and paragraph 56); and a housing (4) that encapsulates the phosphor layer, the refrigerant, and the refrigerant transport member (Fig. 1/Fig. 4/Fig. 7/Fig. 8/Fig. 11), the housing including a protective layer (inside surface of 4) on at least a portion of an inner wall (Fig. 1/Fig. 4/Fig. 7/Fig. 8/Fig. 11).  
As for claim 2, Miyata teaches wherein the housing includes a storage section (inside volume of 4) and a sealing section (portion of 4 below section/object 8) having light transmissivity (Fig. 1), the storage section storing the phosphor layer (layer of items 10 in Fig. 1), the refrigerant (arrows inside 4), and the refrigerant transport member (6 and 8 and paragraph 58), the sealing section defining an internal space in the housing in combination with the storage section (Fig. 1), and the protective layer (inside surface of 4) is provided on an inner wall of the storage section (Fig. 1).  
As for claim 3, Miyata teaches wherein the protective layer (inside surface of 4) is provided in regions of the storage section (inside volume of 4) and the sealing section (portion of 4 below section/object 8) other than regions opposed to the phosphor layer and is further provided on a surface of the refrigerant transport member (6 and 8), the storage section and the sealing section defining the internal space (Fig. 1).  
As for claim 5, Miyata teaches wherein the refrigerant is circulated by capillary force generated in the phosphor layer and capillary force generated by the refrigerant transport member, and the capillary force in the phosphor layer is greater than the capillary force in the refrigerant transport member (paragraph 58).  

As for claim 6, Miyata teaches wherein the refrigerant transport member (6 and 8) has light reflectivity (Fig. 8 and paragraph 93).  

As for claim 7, Miyata teaches wherein the phosphor layer (layer of 10) has a space between the phosphor layer and a side wall of the housing (Fig. 4).  
As for claim 9, Miyata teaches wherein the refrigerant transport member has a flow path on a contact surface with the phosphor layer, the flow path being for transporting the refrigerant (paragraphs 56 and 58).  
As for claim 10, Miyata teaches wherein the phosphor layer is directly cooled by latent heat caused by vaporization of the refrigerant (paragraphs 56 and 58).  
As for claim 11, Miyata teaches wherein the storage section includes a heat dissipation member on a back surface (item 30 and/or Fig. 7 and paragraph 91).  
As for claim 12, Miyata teaches wherein the housing includes a rotatable wheel member and the phosphor layer has an annular shape (Fig. 11).  
As for claim 14, Miyata teaches all of the claimed elements, as is discussed above.  
As for claim 16, Miyata teaches wherein at least the light emitting section (10) of the phosphor layer includes no gap (Figs. 1-2).  
 	As for claim 19, Miyata teaches wherein the refrigerant transport member is disposed on the one surface side of the phosphor layer and has an opening at a position opposed to the light emitting section and a light-transmissive member is disposed in the opening (Figs. 1 and/or 4).  
As for claim 20, Miyata teaches all of the claimed elements, as is discussed above.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata.
With respect to claim 4, Miyata teaches all of the claimed elements, as is discussed above, as well as wherein the protective layer includes a metal material having a standard electrode potential (paragraph 91). Although Miyata does not explicitly teach a standard electrode potential of more than 0.35 V, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another set of dimensions. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to experiment with and optimize the standard electrode potential of the metal material simply as a biproduct of experimenting with/optimizing the metal used. 
As for claim 8, Miyata teaches all of the claimed elements, as is discussed above, as well as wherein the phosphor layer and the refrigerant transport member each have an open-cell porous structure (paragraph 58). Although Miyata does not explicitly teach an average pore size of the phosphor layer is smaller than an average pore size of the refrigerant transport member, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another set of dimensions. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to experiment with and optimize the average pore size of the refrigerant transport member simply as a biproduct of experimenting with/optimizing the porous substance used. 
As for claim 17, Miyata teaches all of the claimed elements, as is discussed above.

Allowable Subject Matter
Claims 13, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 21 June 2022 have been fully considered but they are not persuasive. 
The Applicant argues that Miyata does not teach a refrigerant transport member provided below and in contact with the phosphor layer, because “the phosphor layer 10 is directly on top of the housing 4.” Contrary to the Applicant’s argument, Miyata teaches channel 6 includes micro-passages for allowing a liquid coolant flowing therein (Abstract and paragraph 58). Fig. 1 of Miyata explicitly shows small openings/micro-passages between lowest items 10 (items 10 resting on housing 4) and the housing 4. These openings/micro-passages are reasonably interpreted as the refrigerant transport member and Fig. 1 explicitly shows item 6 at least below item 10. Further, by another reasonable interpretation, any portion of item 10 can reasonably be interpreted as the phosphor layer. Therefore, it is also reasonable to only interpret the upper most layer of items 10 (or any layer of item 10 starting above the lowest layer in Fig. 1) as the phosphor layer and any micro-passages would be below this phosphor layer. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        9/30/2022